Case: 10-50184 Document: 00511285894 Page: 1 Date Filed: 11/05/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          November 5, 2010
                                     No. 10-50184
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

JESUS NORBERTO MENDOZA-OLIVAS, also known as Jesus Mendoza,

                                                   Defendant–Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:09-CR-2909-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Jesus Norberto Mendoza-Olivas (Mendoza) pleaded guilty to the charge of
illegal reentry. See 8 U.S.C. § 1326. He appeals, arguing that his sentence is
greater than necessary to satisfy the sentencing goals of 18 U.S.C. § 3553(a) and
is therefore unreasonable.         To support his claim of unreasonableness, he
contends that the Guidelines “double counted” his prior drug conviction by using
it to increase both his offense level and his criminal history category. This
argument is without merit. See United States v. Duarte, 569 F.3d 528, 529-31

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50184 Document: 00511285894 Page: 2 Date Filed: 11/05/2010

                                 No. 10-50184

(5th Cir.), cert. denied, 130 S. Ct. 378 (2009). His argument that U.S.S.G.
§ 2L1.2 was developed in a problematic manner is also unavailing. See id.;
United States v. Campos-Maldonado, 531 F.3d 337, 338-39 (5th Cir. 2008).
      There is no merit to Mendoza’s argument that his offense was an
international trespass. See United States v. Aguirre-Villa, 460 F.3d 681, 683
(5th Cir. 2006).   Similarly without merit is Mendoza’s argument that his
sentence overstated the seriousness of his unlawful reentry offense, failed to
provide just punishment, undermined respect for the law, and failed to reflect
his personal history and characteristics or his good motive for returning to the
United States. United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009), cert.
denied, 130 S. Ct. 1930 (2010).    Mendoza has not rebutted the applicable
presumption of reasonableness. United States v. Alonzo, 435 F.3d 551, 554 (5th
Cir. 2006). Accordingly, he has not shown that the district court plainly erred
in imposing a within-guidelines sentence. See United States v. Peltier, 505 F.3d
389, 391-92 (5th Cir. 2007).
      AFFIRMED.




                                       2